Title: To George Washington from Samuel Hanson, 10 March 1792
From: Hanson, Samuel (of Samuel)
To: Washington, George



Sir
Alexandria [Va.] March 10th, 1792

It is not without considerable hesitation & reluctance that I have formed the resolution of troubling you with the concerns of an Individual, by soliciting your relief in a case of official persecution under which I am labouring.
About 6 Weeks ago I submitted a part of my Grievances to the Secretary of the Treasury; but, not having been favoured with a reply from that Gentleman, I hope I shall be excused in appealing to yourself, as the last Resort.
Sir, it appears that Mr Lee, from resentment of my information to you of his neglect of duty, is determined to harass and incommode me, as much as possible, in the execution of mine. In confirmation of this charge, I enclose a Copy of his official Letter to me of 9th January last.

with respect to the Assistant-Measurer of Vessels, I beg leave to state that; upon my request, he appointed one about 18 Months ago, without the smallest objection—that this Person was always paid by me—and performed the duty with fidelity and accuracy, untill the said 9th Jany last, when Mr Lee thought proper to revoke the appointment, without any Complaint against the Assistant. I immediately addressed the Secretary upon the Subject. His reply was as follows: “The Collector has authority to appoint one; and, if you are willing to be at the Expence of such Assistance, and recommend a fit Person, as no doubt you will, I presume the Collector will appoint him. This Assistant to the Surveyor is only contemplated when his other duties shall render one necessary; and therefore you will perceive he is left to be agreed with and compensated by the Surveyor out of his fees for Admeasurement.”
A Copy of this passage I enclosed to Mr Lee, hoping and expecting he would, upon that Authority, reinstate my Assistant. But, instead of doing so, he writes to me as follows: “Whenever it shall be necessary, I shall appoint a Person to measure each and every Vessel that cannot be measured by yourself Conveniently with your other official duties.”
Thus, Sir, Mr Lee reserves to himself the right of determining the necessity for my Employing an Assistant. I am far from wishing any accommodation not granted to other Surveyors. If it be said that at the great Ports the encreased number of Vessels renders an Assistant necessary, I presume my claim to the same indulgence will not be weakend by the consideration of the small proportion of business at this Port; since that Circumstance obliges me to call in the Aid of a private Employment to procure that Subsistance which my public one alone would be far from affording.
with regard to the 4th Article of Mr Lees instructions, contained in his Letter, I beg leave to ask whether it will not be sufficient to see that the deliveries of goods be conformable to the Permits for landing them; the Permits being Transcripts of the Entries? If it should be thought otherwise—and that my duty requires me to attend at the Custom-House, after the discharge of each Vessel—it is evident that the performance of this Article of my duty must occasion the omission of some other one, since I can not be at two places at one time.

Sir, I beg leave to represent to you that never has it been more necessary for me to have an assistant-Measurer than at this moment—for never has the press of business been greater, upon the Surveyor—And, yet Mr Lee is not here to make the Appointment, tho’ he were inclined to do it. He has been absent about 3 Weeks; and I am well informed means to be very little at this Port till next Winter. Upon this head I beg the favour to be informed whether the Acts of his Deputy, during these his Absences, which are neither occasional nor necessary, be valid? And whether I ought to pay regard to, or Act upon, any documents signed by his Deputy in these Cases?
I presume that the obligation upon all the Port-Officers is the same. If so, with the utmost deference I submit whether, whilst I am so confined as never to have been absent 3 Working Days at any one time since my Appointment, and not 40 days in all—it is proper that Mr Lee (a much more important Officer) should leave the Port for 6 & 8 Weeks together, and, upon the whole, be absent 9 months out of the 12? That the Service suffers both by his Absence, and neglect, even when here, I can prove.
I request the favour that my duties may be precisely defined—that, if the appointment of an Assistant-Measurer be warranted by Law, Mr Lee may be directed to make it—and that the power of harassing and incommoding me, may be taken out of his Hands.
If my duties must be performed in the manner directed by Mr Lee in his instructions (the result of 2½ years Enquiry & deliberation—for, so long has he been in office) it is very evident I must be under the necessity of quitting either my public Employment, or my private one—(both, being too much for any one Man to go through)—tho both together furnish, as is well known, a very scanty Subsistence. Relying on your wonted indulgence & benevolence to excuse the length, & freedom, of this Address, I remain, with perfect respect & Esteem, Sir your much-obliged and obedt Sert

S. Hanson of Saml

